DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 8/19/2021.
Terminal Disclaimer
The terminal disclaimer filed on 8/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 10,686,438 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Although Lu et al. (US PAT No. 7,928,756) teaches an I/O circuit with noise reduction and power savings, one of ordinary skill in the art would not have been motivated to modify the teaching of Lu et al. to further includes, among other things, the specific of a circuit coupled to an input/output pad where a gating circuit is configured to generate the first and second power-on-control signals in a manner such that the first power-on-control signal enables the first level shifter to generate the data signal before the second power-on-control signal enables the second level shifter to generate the output enable signal, and a control logic circuit coupled to the first level shifter and the second level shifter (claim 1), the specific of a circuit coupled to an input/output pad where a delay circuit is coupled to the second level shifter and configured to generate a delayed output enable signal based on the output enable signal, the delay circuit comprises a capacitor coupled to an output of the second level shifter,  and a control logic circuit coupled to the first level shifter and the second level shifter (claim 12), the specific of a method for preventing glitch in a circuit coupled to an input/output pad where in response to a second power-on-control signal, shifting a second input signal from the first voltage domain to the second voltage domain to generate an output enable signal after the data signal has reached a stable logic state during a power ramp-up process of the circuit (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844